PER CURIAM.
We reverse and remand this case for a new trial on damages (liability was admitted), because the trial court erroneously instructed the jury that it would have to find a permanent injury in order for plaintiff to be able to recover future economic damages. Although that instruction conformed to the law at that time in this district,1 the Florida Supreme Court subsequently held to the contrary in Auto-Owners Ins. Co. v. Tompkins, 651 So.2d 89 (Fla.1995). Although this error would normally only require a new trial on future economic damages, we have concluded that the new trial should be on all damages, because a comment made by the trial court regarding an expert could have affected the jury’s perception of the expert’s credibility.
Reversed.
GLICKSTEIN, KLEIN and PARIENTE, JJ., concur.

. See Josephson v. Bowers, 595 So.2d 1045 (Fla. 4th DCA 1992).